DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to foreign priority of KR10-2017-0001283 on 1/4/2017  is acknowledged. 

Information Disclosure Statement
The applicant filed an IDS on 7/3/2019. It has been annotated and considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: “driver assembly”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the “driving assembly” lacks written description. Only a driving driver is disclosed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the “driving assembly” is indefinite because it is not clear what this assembly refers too. It could refer to a motor, wheel, axle or any other structure known in the art for driving. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mascorro Medina et al. (US 20180075403 hereinafter Mascorro) in view of WO 2018000260 (hereinafter ‘260)  and further in view of Maltz et al. (US 20170177558 hereinafter Maltz). 

Regarding claim 1, Mascorro teaches a robot (See at least: Fig. 1) comprising:
a user interface configured to receive an input from a user (See at least: Fig. 1 item 50 “touch-screen display”);
an object recognition sensor configured to sense a human body and an object (See at least: Fig. 1 item 15 “upper sensor” and 30-32 “additional upper sensor”; [0026] via “An upper 3D sensor 15 allows the robot 1 to perceive people and objects in front of the robot 1, and additional upper sensors 30, 31, 32 (which may be 2D, 3D or otherwise) allow the robot 1 to perceive people and objects that are on the sides and in the back of the robot 1, respectively.”);
a position recognition sensor configured to sense positions of the human body and the object (See at least: [0031] via “The robot 1 may further include a robot location detector 33. The robot location detector 33 may utilize any of a number of known location detection techniques, including Global Positioning System (GPS), Indoor Positioning System (IPS) and Inertial Navigation System (INS), to detect the location of the robot 1. The robot location detector 33 may also function in coordination with any number of maps, floorplans, or similar schematics of a layout of the facility in which the robot 1 is utilized. The robot 1 may also include at least one RFID antenna 56 which is capable of receiving and transmitting RFID signals to and/or from the robot 1.”);
a driver assembly configured to control movement of the robot (See at least: Fig. 8); and
a controller configured to control an operation of the robot (See at least: [0030] via “The robot 1 may further include an embedded system 26 which has one or more processor(s) 27 and associated circuitry 28 for the control and sensing interface of the robot 1.”),
	but fails to teach wherein a first range and a second range are set according to distance separated away from the robot, and the second range is set closer to the robot than the first range,
wherein the controller is configured to perform control such that:
when the human body is detected within the first range, the robot is woken up and a touch monitor included in the user interface is turned on, and
when the human body which has passed the first range is detected within  the second range, content for receiving an input from the user is output on the touch monitor.

However, ‘260 teaches a first range set according to distance separated away from the robot, wherein the controller is configured to perform control such that: when the human body is detected within the first range, the robot is woken up (See at least: “For example, after a human close to a robot, the detection module of the robot detects the proximity of the human, and actively wakes up itself to interact with humans.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mascorro in view of ‘260 to teach a first range set according to distance separated away from the robot, wherein the controller is configured to perform control such that: when the human body is detected within the first range, the robot is woken up and a touch monitor included in the user interface is turned on in order to save power and also prepare for use by becoming operational when a potential user of the robot comes close. 

Modified Mascorro further fails to teach a second range are set according to distance separated away from the robot, wherein the controller is configured to perform control such that: a touch monitor included in the user interface is turned on, and when the human body which has passed the first range is detected within the second range, content for receiving an input from the user is output on the touch monitor.
However, Maltz teaches a second range is set according to distance separated away from the robot, wherein the controller is configured to perform control such that: a touch monitor included in the user interface is turned on, and when the human body which has passed the first range is detected within the second range, content for receiving an input from the user is output on the touch monitor (See at least: [0034] via “For example, if the display is a touch sensitive display, the display may include one or more areas that are bounded by the boundaries of the box such that when a sensor of the touch screen detects that a user has touched the screen within the boundary of the box (or within a threshold distance of the box), the box will activate by highlighting, displaying a cursor, or otherwise activating so that content that is subsequently entered via the touch screen will be entered into the fillable field that the box defines.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Mascorro in view of Maltz to teach wherein a first range and a second range are set according to distance separated away from the robot, and the second range is set closer to the robot than the first range, wherein the controller is configured to perform control such that: when the human body is detected within the first range, the robot is woken up and a touch monitor included in the user interface is turned on, and when the human body which has passed the first range is detected within  the second range, content for receiving an input from the user is output on the touch monitor in order to save power and also prepare for use by becoming operational when a potential user of the robot comes close. 

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mascorro in view of ‘260 in view of Maltz and further in view of Libman et al. (US 10180683 hereinafter Libman). 

Regarding claim 3, modified Mascorro fails to teach a robot further comprising:
a storage configured to store user recognition information and a tracking progress program; and
a tracking sensor attached to one side of a front side of the robot and configured to recognize and output position information of a person,
wherein the controller is further configured to perform control to read the user recognition information stored in the storage in response to a person position recognition signal input from the tracking sensor, to compare the person position recognition signal of the tracking sensor with the read user recognition information to determine whether the person is a registered user to be tracked, and to perform tracking progress when the person is the registered user.
However, Libman teaches a robot further comprising:
a storage configured to store user recognition information and a tracking progress program; and
a tracking sensor attached to one side of a front side of the robot and configured to recognize and output position information of a person,
wherein the controller is further configured to perform control to read the user recognition information stored in the storage in response to a person position recognition signal input from the tracking sensor, to compare the person position recognition signal of the tracking sensor with the read user recognition information to determine whether the person is a registered user to be tracked, and to perform tracking progress when the person is the registered user (See at least: Col. 8 lines 46-57 via “…another option is standing in the front/back side of the robot, after the user presses the “Follow Me” button the various sensors on the platform, luggage, etc. can look for a close shape that is structured as the possible user (recognizing legs, clothing, shoes, etc.), thereby giving a certain degree of probability that the person in front the robot is the user. The robot can send the user the recognized photo and the user can approve (e.g., via the app) that the person on the picture is the real person that the robot should follow. Then the robot can take a photo/short video of the user and build a profile/database that is stored in its internal memory.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Moscorro in view of Libman to teach a robot further comprising: a storage configured to store user recognition information and a tracking progress program; and a tracking sensor attached to one side of a front side of the robot and configured to recognize and output position information of a person, wherein the controller is further configured to perform control to read the user recognition information stored in the storage in response to a person position recognition signal input from the tracking sensor, to compare the person position recognition signal of the tracking sensor with the read user recognition information to determine whether the person is a registered user to be tracked, and to perform tracking progress when the person is the registered user so that a robot can accurately identify and track a person of interest. 

Regarding claim 4, Mascorro teaches a robot comprises a plurality of distance measurement sensor modules attached to a main body in a state of having a predetermined angle and a predetermined spacing distance such that a plurality of scan lines emitted from respective sensors are not overlapped (See at least: Fig. 1; [0026] via “A lower 3D sensor 12 on the locomotion platform allows the robot 1 to detect obstacles on the ground in front of the robot, and additional lower sensors 34, 35, 36 (which may be 2D, 3D or otherwise) allow the robot 1 to detect obstacles on the ground, on the sides and in the back of the robot 1…The 3D sensors 12, 15, 17, 30, 31, 32, 34, 35, 36 may be any kind of 2D or 3D video cameras, laser rangefinders, 2D or 3D scanners, structured light scanners, stereo cameras, ultrasound, radar, lidar or any other sensing or scanning devices for detecting 2D or 3D static and/or dynamic movements.” Note: Each sensor scans a different side of the robot.),
	But fails to explicitly disclose a tracking sensor.
	However Libman teaches a tracking sensor (See at least: Col. 8 lines 46-57 via “…another option is standing in the front/back side of the robot, after the user presses the “Follow Me” button the various sensors on the platform, luggage, etc. can look for a close shape that is structured as the possible user (recognizing legs, clothing, shoes, etc.), thereby giving a certain degree of probability that the person in front the robot is the user. The robot can send the user the recognized photo and the user can approve (e.g., via the app) that the person on the picture is the real person that the robot should follow. Then the robot can take a photo/short video of the user and build a profile/database that is stored in its internal memory.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Moscorro in view of Libman to teach a robot comprises wherein the tracking sensor comprises a plurality of distance measurement sensor modules attached to a main body in a state of having a predetermined angle and a predetermined spacing distance such that a plurality of scan lines emitted from respective sensors are not overlapped so that the person and/or obstacles can be tracked without redundant scanning to efficiently utilize the sensors and processing capabilities of the robot. 
Regarding claim 5, Moscorro teaches wherein the controller is further configured to recognize a distance through scan lines emitted from a distance measurement sensor and recognize the user by using the recognized distance information (See at least: Fig. 1; [0026] via “A lower 3D sensor 12 on the locomotion platform allows the robot 1 to detect obstacles on the ground in front of the robot, and additional lower sensors 34, 35, 36 (which may be 2D, 3D or otherwise) allow the robot 1 to detect obstacles on the ground, on the sides and in the back of the robot 1…The 3D sensors 12, 15, 17, 30, 31, 32, 34, 35, 36 may be any kind of 2D or 3D video cameras, laser rangefinders, 2D or 3D scanners, structured light scanners, stereo cameras, ultrasound, radar, lidar or any other sensing or scanning devices for detecting 2D or 3D static and/or dynamic movements.” Refer also to claim 1 for reasoning and rationale.), but fails to teach But fails to explicitly disclose a tracking sensor.
	However Libman teaches a tracking sensor (See at least: Col. 8 lines 46-57 via “…another option is standing in the front/back side of the robot, after the user presses the “Follow Me” button the various sensors on the platform, luggage, etc. can look for a close shape that is structured as the possible user (recognizing legs, clothing, shoes, etc.), thereby giving a certain degree of probability that the person in front the robot is the user. The robot can send the user the recognized photo and the user can approve (e.g., via the app) that the person on the picture is the real person that the robot should follow. Then the robot can take a photo/short video of the user and build a profile/database that is stored in its internal memory.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Moscorro in view of Libman to teach wherein the controller is configured to recognize a distance through scan lines emitted from a distance measurement sensor of the tracking sensor and recognize the user by using the recognized distance information so that the proper person can be tracked as desired to complete the task.  
Regarding claim 6, modified Moscorro fails to teach wherein a shape of the person recognized by the controller is one of a leg, a body or a head according to a scan height of the tracking sensor.
However Libman teaches teach wherein a shape of the person recognized by the controller is one of a leg, a body or a head according to a scan height of the tracking sensor (See at least: Col. 8 lines 46-57 via “…another option is standing in the front/back side of the robot, after the user presses the “Follow Me” button the various sensors on the platform, luggage, etc. can look for a close shape that is structured as the possible user (recognizing legs, clothing, shoes, etc.), thereby giving a certain degree of probability that the person in front the robot is the user. The robot can send the user the recognized photo and the user can approve (e.g., via the app) that the person on the picture is the real person that the robot should follow. Then the robot can take a photo/short video of the user and build a profile/database that is stored in its internal memory.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Moscorro in view of Libman to teach wherein a shape of the person recognized by the controller is one of a leg, a body, and a head according to a scan height of the tracking sensor so that the proper person can be tracked as desired to complete the task.  

Regarding claim 7, modified Moscorro fails to teach wherein when the shape of the person is recognized, the controller is further configured to perform control to track a position of the person by using recognized person shape recognition data and to stochastically approach the position of the person.
However, Libman teaches wherein when the shape of the person is recognized, the controller is further configured to perform control to track a position of the person by using recognized person shape recognition data (See at least: Col. 8 lines 46-57 via “…another option is standing in the front/back side of the robot, after the user presses the “Follow Me” button the various sensors on the platform, luggage, etc. can look for a close shape that is structured as the possible user (recognizing legs, clothing, shoes, etc.), thereby giving a certain degree of probability that the person in front the robot is the user. The robot can send the user the recognized photo and the user can approve (e.g., via the app) that the person on the picture is the real person that the robot should follow. Then the robot can take a photo/short video of the user and build a profile/database that is stored in its internal memory.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Moscorro in view of Libman to teach wherein when the shape of the person is recognized, the controller is configured to perform control to track a position of the person by using recognized person shape recognition data and to stochastically approach the position of the person by using an ROI scheme so that the proper person can be tracked as desired to complete the task.  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mascorro in view of ‘260 in view of Maltz and in view of Libman and further in view of Vu et al. (US 20070192910 hereinafter Vu). 

Regarding claim 8, Moscorro teaches wherein the robot comprises an infrared ray transmission sensor configured to transmit infrared rays forward, and an infrared ray reception image sensor configured to receive infrared rays transmitted from the infrared ray transmission sensor and reflected from an object (See at least: [0032] via “Additional sensors may be included on the robot 1. These may include any of: infrared cameras 37 (e.g., “for sensing environmental heat sources as well as personal blood flow distribution of a customer”)
However, Libman teaches wherein when the shape of the person is recognized, the controller is configured to perform control to track a position of the person by using recognized person shape recognition data (See at least: Col. 8 lines 46-57 via “…another option is standing in the front/back side of the robot, after the user presses the “Follow Me” button the various sensors on the platform, luggage, etc. can look for a close shape that is structured as the possible user (recognizing legs, clothing, shoes, etc.), thereby giving a certain degree of probability that the person in front the robot is the user. The robot can send the user the recognized photo and the user can approve (e.g., via the app) that the person on the picture is the real person that the robot should follow. Then the robot can take a photo/short video of the user and build a profile/database that is stored in its internal memory.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Moscorro in view of Libman to teach wherein the tracking sensor comprises an infrared ray transmission sensor configured to transmit infrared rays forward, and an infrared ray reception image sensor configured to receive infrared rays transmitted from the infrared ray transmission sensor and reflected from an object so that the proper person can be tracked as desired utilizing heat readings to complete the task.  

	Modified Moscorro further fails to teach wherein the tracking sensor converts the received infrared rays into image data.
	However, Vu teaches an infrared image (See at least:  [0246] via “as by analyzing an infrared image or signature heat pattern corresponding to the person being sought.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Moscorro in view of Vu to teach wherein the tracking sensor converts the received infrared rays into image data so that the proper person can be tracked as desired utilizing heat readings to complete the task.  

Claim is rejected under 35 U.S.C. 103 as being unpatentable over Mascorro in view of ‘260 in view of Maltz and in view of Libman in view of Vu and further in view of Wang et al. (US 20120197464 hereinafter Wang). 

Regarding claim 9, Modified Mascorro fails to teach a robot wherein a distance-specific image obtained by the tracking sensor is an integrated image of a foreground, a background, and a human body image.
	However, Wang teaches wherein a distance-specific image obtained by the tracking sensor is an integrated image of a foreground, a background, and a human body image (See at least: Fig. 6B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Mascorro in view of Wang to teach wherein a distance-specific image obtained by the tracking sensor is an integrated image of a foreground, a background, and a human body image so that depth perception can be present in the image to better identify the position of the human body. 

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mascorro in view of ‘260 in view of Maltz and in view of Libman in view of Vu and further in view of Beckwith et al. (US 20140354684 hereinafter Beckwith) 
Regarding claim 10, modified Mascorro fails to teach wherein a distance-specific image obtained by the tracking sensor is separated into a foreground, a background, and a human body image by a time difference.
However, Beckwith teaches wherein a distance-specific image obtained by the tracking sensor is an integrated image of a foreground, a background, and a human body image (See at least: Fig.3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Mascorro in view of Beckwith to teach wherein a distance-specific image obtained by the tracking sensor is an integrated image of a foreground, a background, and a human body image by a time difference so that depth perception can be present in the image to better identify the position of the human body. 

Allowable Subject Matter
Claims 2 and 11-12 are rejected for being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming intervening 112 rejections.

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.The Applicant contends that: 
“Applicant respectfully submits that detecting that a user has touched a screen (as disclosed in Maltz) is not analogous to: detecting that a human body (which has passed the first range) is within the second range.

In addition, Maltz does not disclose or suggest that its processes (the box will activate by highlighting, displaying a cursor, or otherwise activating) are performed based on detection with respect to ranges.

In more detail, Maltz does not disclose or suggest that its processes are performed based on detection with respect to ranges that are set according to distance separated away from the relevant device (e.g., a device including the touch screen noted in paragraph [0034)]).

Rather — as explained earlier, Maltz discloses that its processes are performed upon detecting that the user touches the touch sensitive display.”

The Examiner respectfully disagrees. As the claim limitations are written, the second range is a distance that is closer than the first range. The claims are not specific on how this range is set, so Maltz can be referenced to teach this limitation as indicated above. The combination of Marassco, ‘260 and Maltz can be used to disclose the limitations of claim 1 because they are able to be combined analogously without teaching away from each other. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/HARRY Y OH/Primary Examiner, Art Unit 3666